Citation Nr: 0700209	
Decision Date: 01/04/07    Archive Date: 01/17/07

DOCKET NO.  03-34 044	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio



THE ISSUE

Entitlement to service connection for a left eye disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


INTRODUCTION

The veteran had active military service from June 1950 to 
June 1953, and from May 1954 to May 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
RO.  In December 2004, the Board reopened the veteran's claim 
of service connection, which had previously been denied.  The 
Board remanded the underlying claim of service connection for 
additional evidentiary development.


FINDING OF FACT

The veteran has vitreous floaters in the left eye that are 
likely the result of injury sustained during active military 
service.


CONCLUSION OF LAW

The veteran has vitreous floaters in the left eye that are 
the result of injury incurred during active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.303 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter the Board notes that, on November 9, 
2000, the President signed into the law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005)).  The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1) (2006).

In the present case, VA has satisfied its duty to notify by 
means of May 2002 and December 2004 letters to the veteran.  
The letters informed the veteran of the evidence required to 
substantiate his claim, and of his and VA's respective duties 
for obtaining evidence.  The letters also requested that he 
send any medical reports he had, as well as any other 
evidence in his possession that pertained to the claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must ordinarily be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  In the 
present case, the December 2004 letter was not sent until 
after adjudication of the issue by the RO.  Nevertheless, 
"the appellant [was] provided the content-complying notice 
to which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that any late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.  

The Board also notes that pre-adjudicatory notice was not 
provided as to the criteria for awarding an effective date or 
a rating for any eye disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  However, because the Board does not 
have jurisdiction to address either issue, a remand of the 
service connection question is not necessary.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran has been afforded a VA 
examination in connection with the current appeal, and a 
medical opinion has been obtained as to the likelihood that 
any left eye disability can be attributed to his active 
military service.  His service medical records have not been 
obtained, but the RO has made repeated attempts to obtain 
them.  The RO's search has uncovered morning reports showing 
a period of hospitalization in service and a March 1957 
separation examination report.  Records of his VA treatment 
have been obtained or submitted by the veteran, and he has 
not identified, and/or provided releases for, any other 
relevant evidence that exists and can be procured.  No 
further development action is necessary.

Turning to the merits of the claim, it should be pointed out 
that service connection is generally warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2006).  Regulation 
provides that if a disease is shown to be chronic in service, 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2006).

Moreover, if a disability was not manifested during service, 
service connection may nevertheless be established for the 
disability if evidence otherwise shows that the disability is 
causally related to injury or disease in service.  See, e.g., 
Henlsey v. Brown, 5 Vet. App. 155 (1993).

In this case, the Board finds that, with application of 
benefit-of-the-doubt doctrine, currently shown vitreous 
floaters in the left eye likely are attributable to an injury 
the veteran sustained in service.  Because the veteran's 
service medical records are not available, careful 
consideration must be given to the circumstances of service 
and the veteran's allegations.  Here, he contends that he was 
hospitalized in August 1950 for treatment of an injury he 
sustained to the left eye.  He asserts that he had a vitreous 
hemorrhage and that even after re-absorption of the 
hemorrhage, he continued to have vitreous floaters.  

The veteran's report of what happened is consistent with the 
available record.  He was in fact hospitalized from August to 
November 1950, but the morning reports do not show the 
diagnosis.  Nevertheless, he has consistently reported having 
problems with floaters since the in-service injury, which was 
the same history noted in 1976 when he was seen by VA.  
Although no floaters were seen on examination by VA in July 
1976, the clinical assessment was that the veteran in fact 
had old blood in the vitreous part of the left eye that was 
responsible for floaters.  

In 1991, when examined for pension purposes, the veteran 
reported that he had had a history of visual problems in the 
left eye due to trauma in service.  Vitreous floaters were 
also noted at an examination at the Cleveland Eye Clinic in 
2002.  Additionally, and most significantly, after the 
veteran was seen by a VA examiner in May 2005, an opinion was 
provided that it was indeed plausible that floaters in the 
left eye were associated with the vitreous hemorrhage that 
the veteran reported as having occurred during service.  
Although the examiner indicated that it was difficult to link 
current vitreous floaters to military service, especially 
because the veteran had floaters in both eyes, and while 
other records, including the veteran's 1957 separation 
examination had revealed no eye pathology, the Board notes 
that the 2005 examiner was charged with reviewing the entire 
record, including evidence that might tend to disprove the 
veteran's claim.  Presumably the examiner considered the 
normal ophthalmoscopic evaluation in 1957 when the veteran 
left service and the absence of any report of floaters for 
many years after service.  Even then, the examiner conceded 
that the veteran's claim was plausible.

Although a statement that a claim is plausible is not 
ordinarily considered definitive evidence on the question of 
service connection, because the veteran's service medical 
records are missing, and because he was indeed hospitalized 
during service, just as he has indicated, the evidence on a 
whole tends to support the veteran's version of events.  His 
report of what happened to his left eye in service is no 
where contradicted by the record.  In fact, as already noted, 
his hospitalization has been corroborated by the morning 
reports.  Additionally, despite instances where no eye 
pathology was found, such as at separation and when his eyes 
were checked by VA as part of examinations for a 1990 
hospitalization for unrelated disease and for pension 
purposes in 1991, the lack of positive findings at these 
times is somewhat explained by the 2005 VA examiner who 
specifically noted that problems with visual acuity were not 
due to the vitreous floaters.  It appears that this likely 
would account for otherwise normal findings in those earlier 
reports.  Consequently, with resolution of reasonable doubt 
in the veteran's favor, it may be said that vitreous floaters 
are as likely as not related to the injury and subsequent 
hemorrhage he sustained in service.  

As for other diagnosed problems with the left eye, such as 
refractive error, cataracts, episcleritis, ptosis, or 
hypertensive retinopathy, there is no suggestion in the 
record that any such problem is related to the veteran's 
military service.  The 2005 examiner specifically noted that 
it was the vitreous floaters that were plausibly traceable to 
the in-service hemorrhage.  No other disease process was 
attributed to service.  He also noted that the cataracts were 
idiopathic changes due to age and were not associated with 
the vitreous floaters.  Even the veteran has consistently 
reported that the only problem he experienced after the in-
service hemorrhage was the vitreous floaters.  In other 
words, he has not argued that other eye disability is related 
to service, and as noted already, none has been shown to be 
traceable to service.  For these reasons, the grant of 
service connection is limited to vitreous floaters.


ORDER

Service connection for vitreous floaters in the left eye is 
granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


